Citation Nr: 0804006	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The veteran has not requested a hearing before a member of 
the Board.  In January 2006, he requested a hearing before a 
local RO officer.  In May 2006, the RO notified the veteran 
of a hearing scheduled that same month.  He failed to appear 
for that hearing.  


FINDING OF FACT

No competent evidence of record demonstrates that the veteran 
currently has hepatitis B associated with service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis B have not 
been met.  38 U.S.C.A.  § 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service medical records show that the veteran was first 
diagnosed with, and hospitalized for, hepatitis in October 
1968.  Notes from March 1969 report that his hepatitis was 
resolving.  He was again admitted to the hospital in November 
1969 for infectious hepatitis and discharged in December 
1969.  At that time his condition was described as improved.  
In providing a discussion of the veteran's two incidents of 
hepatitis, the hospital summary stated in pertinent part:

This patient's previous documentations of 
normality after an initial episode of 
hepatitis at least by liver function 
studies and the present episode which 
seemed to be quite well circumscribed, 
that this, in fact, was two separate 
episodes of hepatitis, the first one 
perhaps leaving him with some periportal 
fibrosis, but that the patient did not, 
in fact, have chronic active hepatitis.  

A separation report of medical history, from March 1970, 
noted the above hospitalizations for hepatitis.  

Thus, service medical records establish only that the veteran 
had non-chronic hepatitis during service, providing evidence 
against this claim that he had a chronic condition that began 
during service many years ago.   

The record is absent for any evidence that the veteran had 
hepatitis at any time after separation from service.  
References to hepatitis in post service medical records shows 
only that he had a "history" of hepatitis.  This is 
consistent with the service medical records.  Of particular 
note is that the veteran was an inpatient at a VA facility in 
1996 for drug rehabilitation, during which time numerous 
laboratory tests were conducted.  A VA hospital discharge 
summary from September 1996 reported that laboratory results 
included a normal liver profile.  Indeed, other than 
decreased platelet count, all laboratory tests were normal, 
providing highly probative medical evidence against this 
claim.   

In his January 2006 substantive appeal, the veteran stated 
that he disagreed "that my current Hep "B" isn't service 
connected.  I will provide you with a current diagnosis [and] 
opinion."  

The veteran has not done so.  

As to his assertion of current hepatitis B, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. 
App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (flat feet).  An example of the 
kind of medical condition of which a layperson is not 
competent to identify is found in Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (bronchial asthma).  Hepatitis clearly falls 
into the latter class.  Hence, the veteran's statements that 
he currently has hepatitis B are not competent evidence.  

No competent evidence of record shows that the veteran has 
hepatitis or has had hepatitis since 1969.  Given that there 
are records of medical treatment after service, including a 
hospitalization and reference to laboratory test results, 
this absence of evidence of hepatitis is itself evidence that 
the veteran does not have hepatitis B.  As stated above, a 
service connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Because the preponderance of the evidence shows that the 
veteran does not have the claimed disability, hepatitis B, 
service connection for hepatitis B cannot be granted and his 
claim must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided with notice as to 
disability ratings and effective dates by a letter dated in 
February 2007.  Although that letter did not cure the notice 
error, as it was not followed by a readjudication by the RO, 
the error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in August 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case there is no competent evidence of current 
hepatitis.  Hence, the Board declines to provide a VA 
examination or obtain an opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient and inpatient treatment records.  
The veteran has not submitted any other evidence.  

In a statement received in September 2002, the veteran 
asserted that he had been treated for liver discomfort, dark 
urine, and aches and pain in the liver area, at the VA 
hospital in Long Beach California in April 1970.  In December 
2004, the RO requested all records from April 1970 through 
August 1996 from the VA Medical Center (VAMC) in Long Beach, 
California, including any records in storage.  In reply, the 
VAMC provided the RO with records from 1990 through 1996.  
The Board thus finds that all VA records in existence are 
associated with the claims file.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


